Citation Nr: 0626147	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-35 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to August 
1969.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in July 2005, when it was remanded to provide 
the veteran with a hearing before a Veterans Law Judge.  Such 
a hearing was held in November 2005 and the appeal has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence of peripheral 
neuropathy in service or for many years after service.  

2.  The veteran does not have acute or subacute peripheral 
neuropathy.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends his peripheral neuropathy is a result of 
his exposure to herbicides (Agent Orange) while in the 
service.  

In this regard, governing regulation, 38 C.F.R. § 3.309(e) 
establishes a presumption for service connection when a 
veteran is exposed to herbicides such as Agent Orange and 
develops "acute or subacute peripheral neuropathy."  Acute 
or subacute peripheral neuropathy as it is defined in the 
regulation is a transient condition with symptoms that appear 
within one year of exposure to an herbicide agent and 
disappear no later than two years after their onset.  
38 C.F.R. § 3.309(e), Note 2.  In this case, the veteran's 
currently-shown peripheral neuropathy has not been identified 
as "acute" or "subacute" by any medical professional, and 
was not initially diagnosed until many years after his 
discharge from service.  Additionally, the disease has 
persisted long after the symptoms of acute or subacute 
peripheral neuropathy would have disappeared under the 
regulatory definition of these diseases.  Thus, the Board 
must conclude that the veteran does not have a disease which 
has been associated with exposure to herbicide agents and for 
which service connection may be presumed under the provisions 
of 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309.  

Although the legal presumption of service connection due to 
herbicide exposure is not available to the veteran, service 
connection may still be established based upon a direct 
theory of causation.  Service connection will be granted if 
it is shown that the veteran suffers from a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, 
during active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for 
disease which is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

The veteran's service medical records do not reflect any 
diagnosis of peripheral neuropathy, and the report of the 
examination conducted in connection with his discharge from 
service revealed no pertinent abnormalities.  It specifically 
shows the veteran's lower extremities were normal on clinical 
evaluation, and there were no abnormal neurologic findings.  
The earliest post service medical record reflecting the 
presence of peripheral neuropathy is dated many years after 
service, and although these include the veteran's views as to 
the origins of the impairment, he is not competent to provide 
a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Absent competent evidence of the claimed 
condition in service or for years after service, or that 
which links current disability to service, a basis upon which 
to establish service connection for peripheral neuropathy has 
not been presented, and the appeal is denied.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file reveals that the RO advised the veteran 
of the four elements required by Pelegrini II by means of 
letters dated in September 2003, January 2004, and September 
2005.  VA likewise provided the veteran with the substance of 
the law and regulations governing service connection claims, 
as well as the substance of the regulation regarding VA's 
notice and duty to assist obligations.  Although complete 
notice may not have been given prior to the initial 
adjudication, it is apparent from the veteran's submissions 
and testimony that he is aware of those things that the 
notice requirements were designed to convey.  Accordingly, 
the Board considers VA's notice requirements met, and any 
defect as to the timing of the notice to be harmless. 

In this regard, it is observed that the notice the veteran 
was sent did not include information as to establishing an 
effective date for any award of benefits concerning the 
disability for which service connection was sought, or how 
disability evaluations are determined, more recently 
considered part of the required notice by the holding in 
Dingess v. Nicholson, 19 Vet. App 473 (2006).  Since the 
claim for service connection has been denied, however, any 
issue as to establishing an effective date for an award of 
benefits, or a specific disability rating is moot.  

Service medical records, and the available private medical 
records the veteran has identified have been obtained.  In 
addition, the veteran was examined for VA purposes.  Thus, 
the Board concludes that VA has satisfied its duty to assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claim.


ORDER

Service connection for peripheral neuropathy is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


